DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 23-29) in the reply filed on 11 August 2021 is acknowledged.
Claims 30-48 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 23 and 26 objected to because of the following informalities:  
In claim 23, line 10 recites “a detect ion window”, which it is believed is an inadvertent typographical error and is intended to read “a detection window”.  Appropriate correction is required.
Claim 26 recites “a fixed circuit board electrically coupled to the circuit board”. However, the claim previously recites “a first circuit board”. For the sake of clarity and first circuit board”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 recites the limitation "”the fixing portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 is written as depending from claim 23. However, a “fixing portion” is not recited in claim 23 but only in claim 24. It is therefore unclear if claim 28 is intended to instead depend from claim 24, or if intended to depend from claim 23 as written what the metes and bounds of the claim are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegasawa (US 2016/0338598 A1, hereinafter Kegasawa’598).
Regarding claim 23, Kegasawa’598 discloses a smartwatch (e.g. Figs. 1A, 2, 10A-B; 17-18;l paragraphs [0005], [0061], [0122], [0150]), comprising: a watch band (e.g. bands 28, 29); a watch plate coupled to the watch band (e.g. case 2A/2G; abstract; paragraphs [0006], [0009]) and comprising: an electrocardiosignal collection circuit configured to obtain electrocardiosignal data of a user (e.g. abstract; paragraphs [0009], [0010], [0082]-[0085]; Figs.4 and 5, biological information detector 52 comprising electrocardiogram measurement section 54); a housing (e.g. main body portion 21A; paragraphs [0065], [0171]) comprising: a side wall (ibid., right side surface 213, left side surface 214); and a bottom wall coupled to the side wall (ibid., rear surface 212) and comprising: a central region (e.g. paragraphs [0073], [0171], [0172]; center C2) comprising a detection window (e.g. paragraphs [0172], [0174]; Fig. 17, detection window 2122); and a peripheral region around the central region(e.g. as defined by the outermost complete circle as illustrated in Fig. 17); a transparent lens covering the detection window (e.g. paragraph [0172] light transmissive member 532 covering the light emitting and light receiving devices of a pulse wave sensor 531; Fig. 18); a processor (e.g. controller 9) electrically coupled to the electrocardiosignal collection circuit and configured to generate an electrocardiogram according to the electrocardiosignal data (e.g. Figs. 5 and 6; paragraphs [0083]-[0085], [0096], [0102]); a display electrically coupled to the processor and configured to display the electrocardiogram (e.g. paragraph [0087]), wherein the display and the bottom wall are 
Regarding claim 24, Kegasawa’598 discloses wherein the third electrode comprise a touch portion configured to contact a third body portion of the user (e.g. abstract; paragraphs [0006], [0007], [0009], [0010], [0012], [0021], [0118] - the additional electrode 541x is pinched, i.e. touched, using fingers of the opposite hand, i.e. a different third part of the body); and a fixing potion coupled to the touch portion, wherein the fixing portion extends into the housing (e.g. Fig. 5 shows that second electrode is functionally connected to the ECG measurement section 54 and controller 9 which are both within the housing, and therefore there is necessarily a fixing portion which extends into the housing in order to make the disclosed functional connection; such a fixing portion is reasonably embodied in e.g. Figs. 11A-B showing pinched electrode 541C extending into the housing via accommodating section 15C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kegasawa’598 in view of one of Chou (US 2018/0020937 A1, hereinafter Chou’937) or Geva et al. (US 2017/0079586 A1, hereinafter, Geva’586).
Regarding claim 25, Kegasawa’598 discloses the invention substantially as claimed, but does not expressly disclose wherein the electrodes are made of metal. In the same field of endeavor, Chou’937 teaches that it is known to use electrodes constructed of metal as set forth in e.g. paragraphs [0048] and [0120] as a recognized alternate equivalent structure to conductive rubber, or any other conductive material for constructing externally worn electrodes. It would have been obvious to one having 
Alternatively, Geva’586 teaches that it is known to use electrodes made from metal or metal plated material in order to make the electrode operable to be pressed against skin of a client and thereby create an electric connection between the device and the user’s body (e.g. paragraph [0107]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kegasawa’598, with metal electrodes as taught by Geva’586, since such a modification would provide the predictable results of creating the desired electric connection between the device and the user’s body when the electrodes are pressed against the user’s skin.

Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26, the subject matter not found was a watch plate which comprises both a first circuit board coupled to the housing and a fixed circuit board 
Claims 27 and 29 depend from claim 26. 
Regarding claim 28, the subject matter not found was a first electrode spring coupled to a fixing portion and also coupled at the other end to a flexible circuit board coupled to the housing, wherein the flexible circuit board is further coupled at its other end to the electrocardiosignal collection circuit, in combination with the other remaining limitations in the claim when combined with the limitations of independent claim 23 from which claim 28 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
8 September 2021